Name: COMMISSION REGULATION (EC) No 1712/97 of 2 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3 . 9 . 97 I EN I Official Journal of the European Communities L 241 /3 COMMISSION REGULATION (EC) No 1712/97 of 2 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for ,the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 3 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12 . 1994, p . 66 . (2) OJ L 325, 14 . 12. 1996, p . 5 . (j OJ L 387, 31 . 12 . 1992, p . 1 . 4 OJ L 22, 31 . 1 . 1995 , p . 1 . L 241 /4 I EN | Official Journal of the European Communities 3 . 9 . 97 ANNEX to the Commission Regulation of 2 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 69,9 999 69,9 0805 30 30 388 62,2 524 61,9 528 51,8 600 62,5 999 59,6 0806 10 40 052 89,8 400 183,5 600 129,3 624 156,4 999 139,8 0808 10 92, 0808 10 94, 0808 10 98 388 71,5 400 57,0 512 37,3 528 56,4 804 87,8 999 62,0 0808 20 57 052 77,7 064 81,3 388 42,5 528 37,6 999 59,8 0809 40 30 052 49,5 064 59,1 066 60,1 068 67,5 093 47,5 400 97,8 624 187,6 999 81,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.